UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION12(b)OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACTOF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Commission file number: 1-33373 CAPITAL PRODUCT PARTNERS L.P. (Exact name of Registrant as specified in its charter) Republic of The Marshall Islands (Jurisdiction of incorporation or organization) 3 Iassonos Street, Piraeus, 18537 Greece +30 (Address and telephone number of principal executive offices and company contact person) Ioannis E. Lazaridis, i.lazaridis@capitalpplp.com (Name and Email of company contact person) Securities registered or to be registered pursuant to Section12(b)of the Act: Title of each class Name of each exchange on which registered Common units representing limited partnership interests Nasdaq Global Market Securities registered or to be registered pursuant to Section12(g)of the Act: None Securities for which there is a reporting obligation pursuant to Section15(d)of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 37,946,183 Common Units 774,411 General Partner Units Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YESo NOx If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. YESo NOx Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files.) YES oNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued o Othero by the International Accounting Standards Board If “Other” has been checked in response to the previous question, indicate by check mark which financial statements item the registrant has elected to follow. ITEM 17o ITEM 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YESo NOx CAPITAL PRODUCT PARTNERS L.P. TABLE OF CONTENTS Page Special Note Regarding Forward-Looking Statements ii PART I Item 1. Identity of Directors, Senior Management and Advisors. Not applicable Item 2. Offer Statistics and Expected Timetable. Not applicable Item 3. Key Information. Item 4. Information on the Partnership. Item 4A. Unresolved Staff Comments. Item 5. Operating and Financial Review and Prospects. Item 6. Directors, Senior Management and Employees. Item 7. Major Unitholders and Related-Party Transactions. Item 8. Financial Information. Item 9. The Offer and Listing. Item 10. Additional Information. Item 11. Quantitative and Qualitative Disclosures About Market Risk. Item 12. Description of Securities Other than Equity Securities. Not applicable PART II Item 13. Defaults, Dividend, Arrearages and Delinquencies. Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds. Item 15. Controls and Procedures. Item 16A. Audit Committee Financial Expert. Item 16B. Code of Ethics. Item 16C. Principal Accountant Fees and Services. Item 16D. Exemptions from the Listing Standards for Audit Committees. Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers. Item 16F. Change in Registrant’s Certifying Accountant. Not applicable Item 16G. Corporate Governance. PART III Item 17. Financial Statements. Not applicable Item 18. Financial Statements. Item 19. Exhibits. Signatures i Table of Contents FORWARD-LOOKING STATEMENTS This annual report on Form 20-F (the “Annual Report”) should be read in conjunction with our audited consolidated financial statements and accompanying notes included herein. Statements included in this Annual Report which are not historical facts (including statements concerning plans and objectives of management for future operations or economic performance, or assumptions related thereto) are forward-looking statements. In addition, we and our representatives may from time to time make other oral or written statements which are also forward-looking statements. Such statements include, in particular, statements about our plans, strategies, business prospects, changes and trends in our business, financial condition and the markets in which we operate, and involve risks and uncertainties. In some cases, you can identify the forward-looking statements by the use of words such as “may”, “could”, “should”, “would”, “expect”, “plan”, “anticipate”, “intend”, “forecast”, “believe”, “estimate”, “predict”, “propose”, “potential”, “continue” or the negative of these terms or other comparable terminology. Forward-looking statements appear in a number of places and include statements with respect to, among other things: ● expectations of our ability to make cash distributions on the units; ● our future financial condition or results of operations and our future revenues and expenses, including revenues from profit sharing arrangements and required levels of reserves; ● future levels of operating surplus and levels of distributions as well as our future cash distribution policy; ● tanker market conditions and fundamentals, including the balance of supply and demand in the markets in which we operate; ● future charter hire rates and vessel values; ● anticipated future acquisition of vessels from Capital Maritime & Trading Corp. (“Capital Maritime”) or from third parties; ● anticipated chartering arrangements with Capital Maritime in the future; ● our anticipated growth strategies; ● our ability to access debt, credit and equity markets; ● the ability of our customers to meet their obligations under the terms of our charter agreements, including the timely payment of the rates under the agreements; ● the financial viability and sustainability of our customers; ● the repayment of debt and settling of interest rate swaps, if any; ● the effectiveness of our risk management policies and procedures and the ability of counterparties to our derivative contracts to fulfill their contractual obligations; ● future refined product and crude oil prices and production; ● planned capital expenditures and availability of capital resources to fund capital expenditures; ● future supply of, and demand for, refined products and crude oil; ● increases in domestic or worldwide oil consumption; ● changes in interest rates; ● changes in the funding costs due to our banks; ● our ability to maintain long-term relationships with major refined product importers and exporters, major crude oil companies, and major commodity traders; ii Table of Contents ● our ability to maximize the use of our vessels, including the re-deployment or disposition of vessels no longer under long-term time charter; ● our ability to leverage to our advantage Capital Maritime’s relationships and reputation in the shipping industry; ● our continued ability to enter into long-term, fixed-rate time charters with our charterers and to recharter our vessels as their existing charters expire; ● obtaining tanker projects that we or Capital Maritime bid on; ● changes in the supply of tanker vessels, including newbuildings or lower than anticipated scrapping of older vessels; ● our ability to compete successfully for future chartering and newbuilding opportunities; ● the expected changes to the regulatory requirements applicable to the oil transportation industry, including, without limitation, requirements adopted by international organizations or by individual countries or charterers and actions taken by regulatory authorities and governing such areas as safety and environmental compliance; ● the expected cost of, and our ability to comply with, governmental regulations and maritime self-regulatory organization standards, as well as standard regulations imposed by our charterers applicable to our business; ● our anticipated general and administrative expenses and our expenses under the management agreement and the administrative services agreement with Capital Ship Management Corp., a subsidiary of Capital Maritime (“Capital Ship Management”), and for reimbursement for fees and costs of Capital GP L.L.C., our general partner; ● increases in costs and expenses under our management agreement following expiration and/or renewal of such agreement in connection with certain of our vessels; ● increases in costs and expenses including but not limited to: crew wages, insurance, provisions, lube oil, bunkers, repairs, maintenance and general and administrative expenses; ● the adequacy of our insurance arrangements; ● the expected impact of heightened environmental and quality concerns of insurance underwriters, regulators and charterers; ● the anticipated taxation of our partnership and distributions to our unitholders; ● estimated future maintenance and replacement capital expenditures; ● expected demand in the shipping sectors in which we operate in general and the demand for our medium range vessels in particular; ● the expected lifespan of our vessels; ● our ability to employ and retain key employees; ● customers’ increasing emphasis on environmental and safety concerns; ● expected financial flexibility to pursue acquisitions and other expansion opportunities; ● anticipated funds for liquidity needs and the sufficiency of cash flows; ● our ability to increase our distributions over time; ● future sales of our units in the public market; and ● our business strategy and other plans and objectives for future operations. These and other forward-looking statements are made based upon management’s current plans, expectations, estimates, assumptions and beliefs concerning future events impacting us and therefore involve a number of risks and uncertainties, including those risks discussed in “Risk Factors.” The risks, uncertainties and assumptions involve known and unknown risks and are inherently subject to significant uncertainties and contingencies, many of which are beyond our control. We caution that forward-looking statements are not guarantees and that actual results could differ materially from those expressed or implied in the forward-looking statements. iii Table of Contents We undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for us to predict all of these factors. Further, we cannot assess the impact of each such factor on our business or the extent to which any factor, or combination of factors, may cause actual results to be materially different from those contained in any forward-looking statement. You should carefully review and consider the various disclosures included in this Annual Report and in our other filings made with the U.S. Securities and Exchange Commission (the “SEC”) that attempt to advise interested parties of the risks and factors that may affect our business, prospects and results of operations. iv Table of Contents PART I Item 1.
